United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Ashland, KY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Daniel E. Goodkin, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-1384
Issued: May 22, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 11, 2012 appellant, through counsel, filed a timely appeal from a May 3, 2012
merit decision of the Office of Workers’ Compensation Programs (OWCP) terminating his
compensation benefits. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly terminated appellant’s compensation for wage-loss
compensation and medical benefits effective May 6, 2012 on the grounds that he no longer had
any residuals or disability causally related to his accepted employment-related injury.
On appeal, counsel argues that the record does not establish that OWCP properly selected
an impartial medical specialist pursuant to 5 U.S.C. § 8123(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board. In a July 20, 2009 decision, the Board
found that OWCP properly terminated appellant’s compensation effective July 23, 2005 on the
grounds that he no longer had any residuals or disability due to his accepted shoulder and low
back conditions.2 The Board found that OWCP properly relied upon the opinion of
Dr. Richard T. Sheridan, a second opinion Board-certified orthopedic surgeon, in its October 26,
2007 and June 11, 2008 OWCP decisions. The Board also found that, following the termination
of appellant’s compensation, a conflict in medical opinion arose between Dr. Sheridan, the
second opinion referral physician, and Dr. John W. Ellis, a treating Board-certified family
practitioner, on the issue of whether appellant continued to have residuals of the accepted right
shoulder and back conditions.3 The facts and the circumstances of the case as set forth in the
Board’s prior decision are incorporated herein by reference.4
On remand, OWCP reopened appellant’s claim and accepted the conditions of right
shoulder region joint pain, right shoulder adhesive capsulitis, right shoulder and arm sprain and
lumbar or lumbosacaral disc degeneration. It found that he was entitled to retroactive wage-loss
compensation benefits on and after July 24, 2005.5 OWCP placed appellant on the periodic rolls
for temporary total disability effective December 1, 2009.
On June 15, 2011 Dr. James Aphrem, a treating osteopath, responded to OWCP’s request
for updated information on appellant’s condition. He opined that appellant sustained a
permanent aggravation of his preexisting condition and was disabled from his date-of-injury
position.
In a September 7, 2011 report, Dr. E. Gregory Fisher, a second opinion Board-certified
orthopedic surgeon, reviewed the employment and medical histories and provided findings on
physical examination. He concluded that the accepted conditions of right shoulder adhesive
capsulitis, right upper shoulder sprain and L5-S1 lumbar degeneration or lumbosacaral
intervertebral disc condition had resolved. Dr. Fisher addressed the lack of any objective
findings. He concluded that appellant had no diability or continuing residuals due to his
accepted May 29, 2002 employment injury.
On October 21, 2011 OWCP issued a notice proposing to terminate appellant’s
compensation benefits. It found the report of Dr. Fisher constituted the weight of the medical
evidence.
2

Docket No. 08-2177 (issued July 20, 2009).

3

On May 29, 2002 appellant, then a 47-year-old expeditor, filed a traumatic injury claim alleging that he injured
his right shoulder while lifting a sack of mail out of a cart that day. OWCP accepted the claim for right shoulder
joint pain, right shoulder adhesive capsulitis, aggravation of a lumbago and sprain/strain of the right upper
arm/shoulder.
4

Appellant stopped work on June 6, 2003 and has not returned. By letter dated October 23, 2003, OWCP placed
appellant on the periodic rolls for temporary total disability.
5

On October 1, 2009 appellant filed an election to be paid under FECA instead of OPM retirement benefits
effective July 24, 2005.

2

In a letter dated November 8, 2011, appellant disagreed with the proposal to terminate his
compensation benefits and submitted medical evidence supporting continuing residuals and
disability.
An October 28, 2011 magnetic resonance imaging (MRI) scan revealed multilevel lumbar
degenerative disc disease and facet osteoarthropathy compounded by underlying congenital
central canal stenosis and L4-5 interval progress of disease.
In November 4, 2011 progress notes, Dr. Aphrem reported a history of hypertension
coronary artery disease, arthritis, hyperlipidemia, anxiety, depression, gastroesophageal reflux
disease and right knee pain. He provided physical findings and diagnosed low back pain. The
physical examination revealed a normal range of motion. Dr. Aphrem opined that appellant’s
back pain complaints were supported by the October 28, 2011 MRI scan.
On December 12, 2011 OWCP referred appellant to Dr. Daniel D. Primm, a Boardcertified orthopedic surgeon, to resolve a conflict in medical opinion between Dr. Fisher and
Dr. Aphrem on appellant’s ability to work and current disability status. The examination was
scheduled for January 13, 2012.
On December 27, 2011 OWCP provided appellant’s counsel with a computer printout
regarding the selection of the impartial medical specialist. A MEO23 form listed nine physicians
who were bypassed. A bypass history memorandum noted that five physicians did not accept
OWCP referrals and one physician had moved out of the area. The bypass codes were listed as
follows: “M” indicated that the physician was out of the area; “O” indicated other with an
explanation note: and “D” indicated that the physician did not accept OWCP referrals. One
physician was bypassed using the bypass code M because he had moved out of the zip code area
and five were bypassed using the bypass code D because they did not accept referrals from
OWCP. Three other physicians were bypassed using the bypass code D for other reasons which
included requiring a prepay and no examination of backs.
In a January 17, 2012 report, Dr. Primm, reviewed the medical evidence, statement of
accepted facts and set forth findings on physical examination. He concluded that appellant no
longer had any residuals or disability due to the accepted May 29, 2002 employment injuries.
Dr. Primm diagnosed lumbar sprain which possibly temporarily aggravated a preexisting chronic
degenerative condition, right shoulder sprain, right rotator cuff tear and adhesive capsulitis. On
examination, there was no palpable muscle tightness or spasm in the thoracolumbar spine, no
tenderness at the sacroiliac joint and good thoracolumbar range of motion. The right shoulder
showed range of motion equal to the left shoulder, no tenderness over the scapular muscles or
posterior and lateral aspects of the shoulder, no weakness or pain, some mild crepitus over the
acromioclavicular joint and no localized tenderness of the acromioclavicular joint. Dr. Primm
concluded that appellant’s lumbar sprain had possibly temporarily aggravated a chronic
preexisting degenerative condition and that the lumbar sprain had resolved. As to the lumbar
spine, he related that multiple magnetic imagining scans showed no traumatic conditions, but
only degenerative changes. Dr. Primm opined that appellant’s right shoulder adhesive capsulitis,
sprain and rotator cuff tear had also resolved, as there were no signs of any residual shoulder
pathology. He stated that appellant’s subjective complaints were disproportionate to the
objective findings. Dr. Primm opined that appellant no longer had any disability or residuals

3

from the accepted May 29, 2002 employment injury. He concluded that appellant was capable
of working a limited-duty or sedentary position. The work restrictions noted by Dr. Primm were
due to appellant’s chronic lumbar degenerative and bilateral total knee replacements and
unrelated to the accepted employment conditions. Dr. Primm stated that appellant’s age,
deconditioning and obesity were also factors in his work restrictions.
By decision dated May 3, 2012, OWCP finalized the termination of appellant’s
compensation benefits effective May 6, 2012.
LEGAL PRECEDENT
Once OWCP accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits.6 After it has determined that an
employee has disability causally related to his or her federal employment, OWCP may not
terminate compensation without establishing that the disability has ceased or that it is no longer
related to the employment.7 OWCP’s burden of proof includes the necessity of furnishing
rationalized medical opinion evidence based on a proper factual and medical background.8
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability.9 To terminate authorization for medical treatment, OWCP must
establish that appellant no longer has residuals of an employment-related condition, which would
require further medical treatment.10
Section 8123(a) of FECA provides in pertinent part: if there is disagreement between the
physician making the examination for the United States and the physician of the employee, the
Secretary shall appoint a third physician who shall make an examination.11 Where a case is
referred to an impartial medical specialist for the purpose of resolving a conflict, the opinion of
such specialist, if sufficiently well rationalized and based on a proper factual and medical
background must be given special weight.12
ANALYSIS
Following the Board’s July 20, 2009 decision, OWCP accepted appellant’s claim for
right shoulder region joint pain, right shoulder adhesive capsulitis, right shoulder and arm sprain

6

S.F., 59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB 197 (2005); Paul L. Stewart, 54 ECAB 824 (2003).

7

I.J., 59 ECAB 524 (2008); Elsie L. Price, 54 ECAB 734 (2003).

8

See J.M., 58 ECAB 478 (2007); Del K. Rykert, 40 ECAB 284 (1988).

9

T.P., 58 ECAB 524 (2007); Kathryn E. Demarsh, 56 ECAB 677 (2005).

10

Kathryn E. Demarsh, supra note 9; James F. Weikel, 54 ECAB 660 (2003).

11

5 U.S.C. § 8123(a); R.C., 58 ECAB 238 (2006); Darlene R. Kennedy, 57 ECAB 414 (2006).

12

V.G., 59 ECAB 635 (2008); Sharyn D. Bannick, 54 ECAB 537 (2003); Gary R. Sieber, 46 ECAB 215 (1994).

4

and lumbar or lumbosacaral disc degeneration. By letter dated February 12, 2010, it placed him
on the periodic rolls for temporary total disability effective December 1, 2009.
Dr. Aphrem, a treating osteopath, opined that appellant sustained a permanent
aggravation of his preexisting conditions and was disabled from his date-of-injury position.
Dr. Fisher, a second opinion Board-certified orthopedic surgeon, concluded that appellant no
longer had any residuals or disability due to his accepted work injuries. OWCP found a conflict
between Dr. Aphrem and Dr. Fisher, and selected Dr. Primm, a Board-certified orthopedic
surgeon, as impartial medical examiner. In his January 7, 2012 report, Dr. Primm concluded that
appellant no longer had any residuals or disability due to his accepted May 29, 2002 employment
injuries. Based on his opinion OWCP terminated appellant’s compensation and medical benefits
effective May 6, 2012.
On appeal, counsel argued that OWCP’s May 3, 2012 decision should be set aside and
the case remanded for further medical development. He stated that the record did not establish
that Dr. Primm was properly selected under the Physicians Directory System (PDS) as only three
bypass sheets were available for the 10 physicians that were allegedly randomly selected.
Counsel also noted that it was unclear why a doctor who was over 100 miles from appellant’s
residence was selected.
Based on the conflict in medical opinion, OWCP referred appellant to Dr. Primm for an
impartial medical evaluation. The Board notes that OWCP no longer utilizes the PDS for
scheduling impartial medical evaluations. At the time OWCP found a conflict in the medical
opinion evidence on December 12, 2011, it had implemented its iFECS-based Medical
Management application.13 In R.C.,14 the Board reviewed the Director’s delegated authority to
appoint physicians to perform medical examinations in situations in which a conflict in opinion
arises under section 8123 of FECA. Under the new procedures, a medical scheduler puts the
claim number into the application, from which appellant’s home zip code is loaded. The
scheduler chooses the type of examination to be performed and the applicable medical specialty.
The next physician in the roster appears on the screen and remains until an appointment is
scheduled or the physician is bypassed. If the physician agrees to the appointment, the date and
time are entered. Upon entry of this information, the application prompts the Form ME023.

13

See Federal (FECA) Procedure Manual, Part 3 -- Medical, OWCP Directed Medical Examinations, Chapter
3.500.5 (July 2011). The application contains the names of physicians who are Board-certified in over 30 medical
specialties for use as referees within appropriate geographical areas.
14

Docket No. 12-468 (issued October 5, 2012).

5

The record includes an imaged copy of a December 5, 2011 iFECS Report: ME023 -Appointment Schedule Notification which FECA procedure manual provides is documentation
that the medical management application was used that day to select Dr. Primm as the impartial
specialist.15
The record also includes bypass notes from December 5, 2011 which establish that the
medical scheduler attempted to schedule an impartial medical examination with nine other
physicians, but was unsuccessful. The scheduler noted that she made contact with several
doctors who did not accept referrals from OWCP, which was indicated under bypass code of “D”
and one who had moved out of the zip code, which was indicated under the bypass code of “M.”
The bypass notes relate that the remaining three physicians were not chosen using the bypass
code of “O” because they either required a prepay or did not perform back examinations.
Dr. Primm was next on the list and, thus, he was selected as the impartial medical examiner.
Appellant has not submitted any evidence that Dr. Primm was improperly selected or that there
was any bias in the selection of Dr. Primm.
Based on the evidence of record, the Board finds that OWCP properly utilized the
Medical Management Application to refer appellant to Dr. Primm for examination.
The Board finds that Dr. Primm’s report was entitled to the special weight of the medical
evidence. Dr. Primm provided a detailed report reviewing the medical records and noting that
the accepted conditions had resolved based on the normal range of motion and lack of any
pathological findings. He explained why he determined that appellant’s current restrictions were
not due to his employment as the accepted conditions had resolved. Dr. Primm attributed
appellant’s current work restrictions to his chronic lumbar degenerative changes and bilateral
knee. He also opined that any disability was also due to appellant’s age, deconditioning and
obesity. As Dr. Primm’s report is based on a proper factual history, provided findings and
included medical reasoning, supporting his conclusions, the Board finds that OWCP met its
burden of proof to terminate appellant’s compensation and medical benefits.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds OWCP met its burden of proof to terminate appellant’s compensation
benefits effective May 6, 2012.

15

The ME023 report can only be generated through the medical management application and serves as
documentary evidence that the referee appointment was scheduled through the use of the rotational system in the
medical management application. See supra note 13 at Chapter 3.500.5g. The FECA Procedure Manual further
provides that the medical scheduler should image a copy of the ME023 report into the case file to substantiate that
the rotational system was used to select the physician. Id.

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 3, 2012 is affirmed.
Issued: May 22, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

